DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/431,856 filed on June 05, 2019 in which claims 1-18 are presented for examination.

Status of Claims

Claims 1-18 are pending, of which claim 1 is in independent form. Claims 1-18 are rejected under 35 U.S.C. 102(a). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asher (US US 2018/0181615 A1).

Regarding claim 1, Asher teaches a computer-implemented method of drawing a graph comprising a plurality of nodes connected by a plurality of edges, using a computer system comprising a computer display and computer coupled to the computer display and comprising a processor and a memory, the method comprising: receiving a representation of a graph comprising a plurality of nodes and a plurality of edges, in which positions of the nodes relative to one another have been previously determined (i.e., see at least FIG. 4).
	Asher teaches modifying the representation so as to: 1) preserve the positions of the nodes relative to one another (i.e., the sparse graph 400 is created from the dense graph 300. The sparse graph contains nodes 402 connected by edges 404. Here, the sparse graph 400 is shown with all nodes 402 capable of being senders and receivers. In other examples, the nodes 402 may be split into senders and receivers. The nodes 302 and 304 have been clustered into nodes 402 based on a parameter, or multiple parameters, that are known or expected to influence the weighting of the edges 306; [0041]).
	2) simplify the visual representation of the graph by sharing drawn lines between different distinct edges in such a way as to enable the different distinct edges, despite such sharing, to still be recognized by a user (i.e., some nodes may have particularly low-cost connections compared to their geographic distance. For example, two cities may share a high-capacity railway or an internet backbone, and thus rules for clustering may force these nodes into the same cluster; [0046]).

Regarding claim 2, Asher teaches wherein the graph is an undirected graph (i.e., Edges 306 are shown connecting senders 302 with receivers 304. These edges represent a value associated with the two connected nodes 302 and 304 in the direction indicated. In the shipping example, this value may be a shipping delay, a shipping cost, etc. For clarity, this description will use shipping cost only; [0037]).

Regarding claim 3, Asher teaches determining unique positions of nodes and edge routes (i.e., a shipping or data-routing application may only expect a parcel or packet to be in transit for a few days or a few seconds, and the transit time may be affected by events that last less than a day; [0028]).

Regarding claim 4, Asher teaches placing the nodes in unique positions with integer coordinates (i.e., when using k-means clustering, latitude and longitude can be transformed into X/Y coordinates through projection onto a Cartesian plane, with the X/Y coordinates representing distance north/south and east/west of a designated point; [0073]).

Regarding claim 5, Asher teaches wherein placing comprises: sorting x-coordinates and y-coordinates of the positions of the nodes previously determined in the coordinates through projection onto a Cartesian plane, with the X/Y coordinates representing distance north/south and east/west of a designated point. These X/Y coordinates can then be used as Cartesian coordinates used in the k-means clustering process; [0073]).

Regarding claim 6, Asher teaches placing each node is placed in a unique row and column such that no node shares a row or a column with any other node (i.e., see FIG. 7).

Regarding claim 7, Asher teaches drawing edges connecting the nodes, wherein the locations of the nodes connected by the edges completely determine how the edges are drawn (i.e., see at least FIG. 4 for edges drawing).

Regarding claim 8, Asher teaches for each edge connecting a first node at a lower y-coordinate to a second node at a higher y-coordinate: drawing the edge following a route upwards from the first node on a vertical line at an x-coordinate of the first node until the y-coordinate of the second node is reached (i.e., see at least FIG. 3 for x/y coordinates drawing).
Asher teaches drawing a right or left turn in the edge and continuing the edge until it reaches the second node (i.e., see at least FIG. 3 for x/y coordinates drawing).

dense graph 104 may be too large to process efficiently. For example, some applications may have freshness requirements that specify that the query 102 must be responded to within a predefined amount of time. However, if the dense graph 104 is too large (e.g., has too many nodes and too many edges), the computer system 100 may not have the resources to process the query 102 within that time window. However, that same computer system 100 may be able to process a smaller graph (e.g., fewer nodes and edges) within the predefined amount of time. In such a case, the dense graph 104 may be represented by the sparse graph 106, and the sparse graph 106 may be used to process the query 102 within the predefined amount of time or other time window. In some implementations, because the sparse graph 106 is a lower-information representation of the dense graph 104, the answer 108 may be an imperfect or approximate answer, yet the answer 108 may be sufficiently accurate in a variety of applications (e.g., wherein the loss of precision is acceptable in exchange for faster processing speed); [0027]).

Regarding claim 10, Asher teaches disambiguating the correct turn direction of the edges by joining the vertical portion of an edge to the horizontal portion of the edge by 

Regarding claim 11, Asher teaches compaction of the graph drawing (i.e., see at least FIG. 4 comparing to FIG. 3).

Regarding claim 12, Asher teaches routes the edges in such a way that leaves the bottom side of the nodes unoccupied, without connection to any edge (i.e., see at least FIG. 4 for leaving the bottom side of the nodes unoccupied without any connection).

Regarding claim 13, Asher teaches preferentially placing node labels at the bottom side of nodes (i.e., FIG. 4 is a diagram of an example of a sparse graph with geographically placed nodes #400&#402).

Regarding claim 14, Asher teaches placing edge labels at unique bend points of the respective edges, wherein no two edges make the same turn at the same point (i.e., see at least FIG. 4).

Regarding claim 15, Asher teaches receiving user input; and in response to the user input, inserting one or more new nodes and edges associated with these one or more new nodes; wherein relative positions of nodes prior to the user input are preserved (i.e., see at least FIG. 1 for user inputs and nodes and edges).

Regarding claim 16, Asher teaches placing the one or more new nodes in accordance with one of the following: placing a new node on a point that is determined by the average of the x-coordinates of its neighbors, and the average of the y-coordinates of its neighbors; placing a new node so as to minimize the link needed to represent the newly inserted node; placing a new node closer to its most important neighbor than to other neighbors; placing a new node in a barycentric position of its most important neighbors (i.e., see at least FIG. 3 and FIG. 4).

Regarding claim 17, Asher teaches determining a placement point, p, of a new node by computing the next larger integer of an average of x and y coordinates of neighboring nodes; and inserting a new column and row coinciding with the placement point p;  wherein the rest of the drawing is pushed to the right and up from point p (i.e., This reduces the number of origin/destination/product permutations that would be possible in multi-commodity flow problem from 21 permutations to 10 permutations (replacing dense origins A and B with origin A, replacing dense destination Y and Z with destination Y, and replacing the dense edge cost with a sparse edge cost that is the average of dense edge costs). This can be used to reduces the computational complexity of solving the multi-commodity flow problem; [0070]).

Regarding claim 18, Asher teaches receiving user input; and in response to the user input, removing a node and edges associated with the node by removing the row and column of the node along with its incident edges (i.e., Referring now to FIG. 2, a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/25/2021